
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.8


DATE:   June 11, 2007
TO:
 
Molson Coors Brewing Company ATTENTION:   Mike Rumley, Director, Global Pensions
& Financial Risk Management TELEPHONE:   (303) 277-5674 FACSIMILE:   (303)
277-7168
FROM:
 
Morgan Stanley & Co. International plc TELEPHONE:   (212) 762-4242 FACSIMILE:  
(212) 507-3567
SUBJECT:
 
Equity Derivatives Confirmation
REFERENCE NUMBER(S):
 
 

The purpose of this facsimile agreement (this "Confirmation") is to confirm the
terms and conditions of the transaction entered into between Morgan Stanley &
Co. International plc ("Morgan Stanley"), represented by Morgan Stanley Bank
("Agent"), as its agent, and Molson Coors Brewing Company ("Counterparty") on
the Trade Date specified below (the "Transaction"). This Confirmation
constitutes a "Confirmation" as referred to in the ISDA Master Agreement
specified below. This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

Agent is acting as agent for Morgan Stanley but does not guarantee the
performance of Morgan Stanley or Counterparty. Morgan Stanley is not a member of
the Securities Investor Protection Corporation. Agent, Morgan Stanley and
Counterparty each hereby acknowledges that any transactions by Morgan Stanley or
Agent in the Shares will be undertaken by Morgan Stanley as principal for its
own account, and all of the actions to be taken by Morgan Stanley and Agent in
connection with the Transaction shall be taken by Morgan Stanley or Agent
independently and without any advance or subsequent consultation with
Counterparty. Agent is hereby authorized to act as agent for Counterparty only
to the extent required to satisfy the requirements of Rule 15a-6 under the
Exchange Act (as defined below) in respect of the Transaction described hereby.

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
"Equity Definitions"), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation. In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall govern. For the purposes of the Equity
Definitions, each reference herein to a Note Hedging Unit shall be deemed to be
a reference to a Call or an Option, as context requires.

This Confirmation evidences a complete and binding agreement between Morgan
Stanley and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement (the "Agreement") in the form of the ISDA 2002 Master
Agreement (the "ISDA Form") as if Morgan Stanley and Counterparty had executed
an agreement in such form (without any Schedule but with the elections set forth
in this Confirmation). For the avoidance of doubt, the Transaction shall be the
only transaction under the Agreement.

2.The Transaction shall be considered a Share Option Transaction for purposes of
the Equity Definitions, and shall have the following terms:


General:    
Trade Date:
 
June 11, 2007.      

--------------------------------------------------------------------------------




Effective Date:
 
The closing date for the initial issuance of the Convertible Notes.
Transaction Style:
 
Modified American, as described below under "Procedure for Exercise".
Transaction Type:
 
Note Hedging Units.
Seller:
 
Morgan Stanley.
Buyer:
 
Counterparty.
Shares:
 
The Class B common stock, par value USD 0.01 per share, of Counterparty.
Convertible Notes:
 
2.5% Convertible Senior Notes of Counterparty due July 30, 2013, offered
pursuant to a Prospectus to be dated as of June 11, 2007 and issued pursuant to
the indenture (the "Original Indenture"), as supplemented by a first
supplemental indenture (the "Supplemental Indenture" and, together with the
Original Indenture, the "Indenture"), each to be dated on or about June 15,
2007, by and between Counterparty and Deutsche Bank Trust Company Americas, as
trustee. Certain defined terms used herein have the meanings assigned to them in
the Indenture. In the event of any inconsistency between the terms defined in
the Indenture and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to sections of the Indenture are based on
the draft of the Indenture most recently reviewed by the parties at the time of
execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties.
Number of Note Hedging Units:
 
500,000.
Note Hedging Unit Entitlement:
 
USD1,000 divided by 109.51. Notwithstanding anything to the contrary herein or
in the Agreement (including without limitation the provisions of Calculation
Agent Adjustment), in no event shall the Note Hedging Unit Entitlement at any
time be greater than the Conversion Rate (as such term is defined in the
Supplemental Indenture) at such time.
Strike Price:
 
USD1,000 divided by the Note Hedging Unit Entitlement.
Applicable Percentage:
 
30%
Premium:
 
USD 27,823,415.
Premium Payment Date:
 
The Effective Date.
Exchange:
 
The New York Stock Exchange.      

2

--------------------------------------------------------------------------------




Related Exchanges:
 
All Exchanges.
Calculation Agent:
 
Morgan Stanley. The Calculation Agent shall, upon reasonable written request by
either party, provide a written explanation of any calculation or adjustment
made by it including, where applicable, a description of the methodology and
data applied.
Procedure for Exercise:
 
 
Potential Exercise Dates:
 
Each Conversion Date.
Conversion Date:
 
Each "Conversion Date" as defined in the Supplemental Indenture.
Required Exercise on Conversion Dates:
 
On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture shall be exercised automatically, subject to "Notice of Exercise"
below.
Expiration Date:
 
July 30, 2013.
Multiple Exercise:
 
Applicable, as provided under "Required Exercise on Conversion Dates".
Automatic Exercise:
 
As provided under "Required Exercise on Conversion Dates".
Notice of Exercise:
 
Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Note Hedging Units, Counterparty must notify Morgan Stanley in
writing prior to 5:00 PM, New York City time, on the day that is two Scheduled
Trading Days prior to the first day of the "Conversion Period", as defined in
the Supplemental Indenture, relating to the Convertible Notes converted on the
Conversion Date relating to the relevant Exercise Date (the "Notice Deadline")
of (i) the number of Note Hedging Units being exercised on such Exercise Date,
(ii) the scheduled settlement date under the Indenture for the Convertible Notes
converted on the Conversion Date corresponding to such Exercise Date and
(iii) the applicable "Cash Percentage" (as defined in the Supplemental
Indenture).
 
 
 


3

--------------------------------------------------------------------------------




Settlement Terms:
 
 
Net Share Settlement:
 
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to "Notice of Exercise" above, in respect of any
Exercise Date occurring on a Conversion Date, Morgan Stanley shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount. For the
avoidance of doubt, to the extent Morgan Stanley is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions shall be applicable to any such delivery of Shares, except
that all references in such provisions to "Physically-Settled" shall be read as
references to "Net Share Settled"; and provided that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Counterparty is the issuer of the Shares.
Settlement Amount:
 
The product of the Applicable Percentage and a number of Shares and/or amount of
cash in USD equal to the aggregate number of Shares and/or amount of cash, as
the case may be, that Counterparty is obligated to deliver to the holder(s) of
the Convertible Notes converted on such Conversion Date pursuant to
Section 4.05(c) of the Supplemental Indenture (the "Convertible Obligation");
provided that such obligation shall be determined excluding any Shares or cash
that Counterparty is obligated to deliver to holder(s) of the Convertible Notes
as a result of any adjustments to the Conversion Rate for the issuance of
additional shares or cash as set forth in Section 4.13 of the Supplemental
Indenture or any voluntary adjustment pursuant to Sections 4.08 or 4.09 of the
Supplemental Indenture; provided further that, if Counterparty is permitted or
required to exercise discretion under the terms of the Indenture with respect to
any determination, calculation or adjustment relevant to conversion of the
Convertible Notes including, but not limited to, the volume-weighted average
price of the Shares, Counterparty shall consult with Morgan Stanley with respect
thereto prior to making such determination, calculation or adjustment. For the
avoidance of doubt, if the "Daily Conversion Value", as defined in the
Supplemental Indenture, for each of the "Trading Days", as defined in the
Supplemental Indenture, in the relevant "Conversion Period" is less than or
equal to USD40, Morgan Stanley will have no delivery obligation hereunder.      

4

--------------------------------------------------------------------------------




Notice of Delivery Obligation:
 
No later than the Scheduled Trading Day immediately following the last day of
the "Conversion Period", as defined in the Supplemental Indenture, Counterparty
shall give Morgan Stanley notice of the final number of Shares and/or cash
comprising the Convertible Obligation (it being understood, for the avoidance of
doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty's obligations with respect to Notice of Exercise, as set
forth above, in any way).
Settlement Date:
 
In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Convertible Notes under the terms
of the Indenture; provided that the Settlement Date will not be prior to the
later of (i) the date one Settlement Cycle following the final day of the
"Conversion Period", as defined in the Supplemental Indenture, or (ii) the
Exchange Business Day immediately following the date on which Counterparty gives
notice to Morgan Stanley of such Settlement Date prior to 5:00 PM, New York City
time.
Settlement Currency:
 
USD.
Restricted Certificated Shares:
 
Notwithstanding anything to the contrary in the Equity Definitions, Morgan
Stanley may, in whole or in part, deliver Shares in certificated form
representing the Share portion of the Settlement Amount to Counterparty in lieu
of delivery through the Clearance System.
Share Adjustments:
 
 
Potential Adjustment Events:
 
Notwithstanding Section 11.2(e) of the Equity Definitions, a "Potential
Adjustment Event" means any occurrence of any event or condition, as set forth
in Section 4.06 of the Supplemental Indenture that would result in an adjustment
to the Conversion Rate of the Convertible Notes; provided that in no event shall
there be any adjustment hereunder as a result of an adjustment to the Conversion
Rate pursuant to Sections 4.08, 4.09 or Section 4.13 of the Supplemental
Indenture.      


5

--------------------------------------------------------------------------------




Method of Adjustment:
 
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Sections 4.08, 4.09 or
4.13 of the Supplemental Indenture), the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of Note
Hedging Units, the Note Hedging Unit Entitlement and any other variable relevant
to the exercise, settlement, payment or other terms of the Transaction, so as to
match the relevant adjustment(s) made pursuant to the Indenture.
Extraordinary Events:
 
 
Merger Events:
 
Notwithstanding Section 12.1(b) of the Equity Definitions, a "Merger Event"
means the occurrence of any event or condition set forth in Section 4.11 of the
Supplemental Indenture.
Notice of Merger Consideration:
 
Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of Shares), Counterparty shall
promptly (but in any event prior to the effective date of the Merger Event)
notify the Calculation Agent of the weighted average of the kind and amounts of
consideration received by the holders of Shares in any Merger Event who
affirmatively make such an election.
Consequences of Merger Events:
 
Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Note Hedging Units, the Note
Hedging Unit Entitlement and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction, to the extent an
analogous adjustment is made under the Indenture; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate for the
issuance of additional shares or cash as set forth in Section 4.13 of the
Supplemental Indenture or any voluntary adjustment pursuant to Sections 4.08 or
4.09 of the Supplemental Indenture; and provided further that the Calculation
Agent may limit or alter any such adjustment referenced in this paragraph so
that the fair value of the Transaction to the parties is not reduced as a result
of such adjustment.      

6

--------------------------------------------------------------------------------




Nationalization, Insolvency and Delisting:
 
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. For the avoidance of doubt, the occurrence of any
event that is a Merger Event and would otherwise have been a Delisting will have
the consequence specified for the relevant Merger Event.
Additional Disruption Events:
 
 
Change in Law:
 
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by replacing the phrase "the interpretation" in the third
line thereof with the phrase "or public announcement of the formal or informal
interpretation" and (ii) immediately following the word "Transaction" in
clause (X) thereof, adding the phrase "in the manner contemplated by the Hedging
Party on the Trade Date".
Failure to Deliver:
 
Applicable
Insolvency Filing:
 
Applicable
Determining Party:
 
Morgan Stanley for all applicable Additional Disruption Events
Acknowledgements:
 
 
Non-Reliance:
 
Applicable
Agreements and Acknowledgements
Regarding Hedging Activities:
 
Applicable
Additional Acknowledgements:
 
Applicable

Mutual Representations: Each of Morgan Stanley and Counterparty represents and
warrants to, and agrees with, the other party that:

(i)Tax Disclosure.    Notwithstanding anything to the contrary herein, in the
Equity Definitions or in the Agreement, and notwithstanding any express or
implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

(ii)Commodity Exchange Act.    It is an "eligible contract participant" within
the meaning of Section 1a(12) of the U.S. Commodity Exchange Act, as amended
(the "CEA"). The

7

--------------------------------------------------------------------------------



Transaction has been subject to individual negotiation by the parties. The
Transaction has not been executed or traded on a "trading facility" as defined
in Section 1a(33) of the CEA. It has entered into the Transaction with the
expectation and intent that the Transaction shall be performed to its
termination date.

(iii)Securities Act.    It is a "qualified institutional buyer" as defined in
Rule 144A under the U.S. Securities Act of 1933, as amended (the "Securities
Act"), or an "accredited investor" as defined under the Securities Act.

(iv)Investment Company Act.    It is a "qualified purchaser" as defined under
the U.S. Investment Company Act of 1940, as amended.

(v)ERISA.    The assets used in the Transaction (1) are not assets of any "plan"
(as such term is defined in Section 4975 of the U.S. Internal Revenue Code (the
"Code")) subject to Section 4975 of the Code or any "employee benefit plan" (as
such term is defined in Section 3(3) of the U.S. Employee Retirement Income
Security Act of 1974, as amended ("ERISA")) subject to Title I of ERISA, and
(2) do not constitute "plan assets" within the meaning of Department of Labor
Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

(i)Counterparty is not as of the Trade Date, and shall not be after giving
effect to the transactions contemplated hereby, insolvent.

(ii)Counterparty shall promptly provide written notice to Morgan Stanley upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default, a Potential Adjustment Event, a
Merger Event or any other Extraordinary Event; provided, however, that should
Counterparty be in possession of material non-public information regarding
Counterparty, Counterparty shall not communicate such information to Morgan
Stanley.

(iii)Counterparty has (and shall at all times during the Transaction have) the
capacity and authority to invest directly in the Shares underlying the
Transaction and has not entered into the Transaction with the intent to avoid
any regulatory filings.

(iv)Counterparty's financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.

(v)Counterparty's investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and Counterparty is able to bear any loss in connection with the
Transaction, including the loss of its entire investment in the Transaction.

(vi)The representations and warranties of Counterparty set forth in Section 3 of
the Agreement and Section 1 of the Underwriting Agreement dated as of June 11,
2007 between Counterparty, Deutsche Bank Securities Inc. and Citigroup Global
Markets Inc., as representatives of the underwriters parties thereto, and the
other parties thereto (the "Underwriting Agreement") are true and correct and
are hereby deemed to be repeated to Morgan Stanley as if set forth herein.

(vii)Counterparty understands, agrees and acknowledges that Morgan Stanley has
no obligation or intention to register the Transaction under the Securities Act,
any state securities law or other applicable federal securities law.

8

--------------------------------------------------------------------------------



(viii)Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an "investment company" as such term is defined
in the U.S. Investment Company Act of 1940, as amended.

(ix)Counterparty understands, agrees and acknowledges that no obligations of
Morgan Stanley to it hereunder shall be entitled to the benefit of deposit
insurance and that such obligations shall not be guaranteed by any affiliate of
Morgan Stanley or any governmental agency.

(x)(A) Counterparty is acting for its own account, and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary, (B) Counterparty is not
relying on any communication (written or oral) of Morgan Stanley or any of its
affiliates as investment advice or as a recommendation to enter into the
Transaction (it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction) and (C) no
communication (written or oral) received from Morgan Stanley or any of its
affiliates shall be deemed to be an assurance or guarantee as to the expected
results of the Transaction.

(xi)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Morgan Stanley is not making any representations
or warranties with respect to the treatment of the Transaction under FASB
Statements 133, as amended, or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB's Liabilities & Equity Project.

(xii)Counterparty is not entering into the Transaction for the purpose of
(i) creating actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or (ii) raising or depressing
or otherwise manipulating the price of the Shares (or any security convertible
into or exchangeable for the Shares), in either case in violation of Section 9
of the U.S. Securities Exchange Act of 1934, as amended (the "Exchange Act").

(xiii)Counterparty's filings under the Securities Act, the Exchange Act, and
other applicable securities laws that are required to be filed have been filed
and, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading.

(xiv)Counterparty has not violated, and shall not directly or indirectly violate
in any material respect, any applicable law (including, without limitation, the
Securities Act and the Exchange Act) in connection with the Transaction.

(xv)The Transaction, and any repurchase of the Shares by Counterparty in
connection with the Transaction, has been approved by Counterparty's board of
directors and any such repurchase has been, or shall when so required be,
publicly disclosed in its periodic filings under the Exchange Act and its
financial statements and notes thereto.

(xvi)Counterparty shall deliver to Morgan Stanley an opinion of counsel, dated
as of the Trade Date and reasonably acceptable to Morgan Stanley in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement.

Miscellaneous:

Netting and Set-Off.    The parties hereto agree that the Transaction shall not
be subject to netting or set off with any other transaction.

9

--------------------------------------------------------------------------------



Qualified Financial Contracts.    It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a "qualified
financial contract" within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party's rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

Amendment.    If the underwriters party to the Underwriting Agreement exercise
their right to purchase additional Convertible Notes as set forth therein, then,
at the request of Counterparty, Morgan Stanley and Counterparty will amend this
Confirmation to provide for such increase in Convertible Notes, subject to the
repetition by Counterparty of the representations and warranties made by
Counterparty in this Confirmation as of the date of such amendment and agreement
on pricing terms acceptable to Morgan Stanley and Counterparty (such amendment
to provide for the payment by Counterparty to Morgan Stanley of the additional
premium related thereto).

Method of Delivery.    Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Morgan Stanley and Counterparty shall be transmitted
exclusively through Agent.

Staggered Settlement.    Morgan Stanley may, by notice to Counterparty prior to
any Settlement Date (a "Nominal Settlement Date"), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
"Staggered Settlement Date") or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Morgan Stanley will specify to Counterparty
the related Staggered Settlement Dates (each of which will be on or prior to
such Nominal Settlement Date, but not prior to the beginning of the related
"Conversion Period") or delivery times and how it will allocate the Shares it is
required to deliver under "Net Share Settlement" above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Morgan Stanley will deliver to Counterparty hereunder on all such Staggered
Settlement Dates and delivery times will equal the number of Shares that Morgan
Stanley would otherwise be required to deliver on such Nominal Settlement Date.

Additional Termination Events.    The occurrence of (i) an "Event of Default"
with respect to Counterparty under the terms of the Convertible Notes as set
forth in Section 6.01 of the Original Indenture or Section 5.01 of the
Supplemental Indenture, (ii) an Amendment Event or (iii) a Repayment Event shall
be an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party and Morgan
Stanley shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(a) of the Agreement; provided that in the case of a
Repayment Event the Transaction shall be subject to termination only in respect
of the portion of the Transaction corresponding to the number of Convertible
Notes that cease to be outstanding in connection with or as a result of such
Repayment Event; provided further that, if by the tenth Scheduled Trading Day
after Counterparty provides notice of the occurrence of any Repayment Event,
Morgan Stanley has not designated an Early Termination Date in respect of the
applicable portion of the Transaction, Counterparty also may designate an Early
Termination Date in respect of such portion of the Transaction. For the
avoidance of doubt, any such designation by Counterparty shall not alter the
manner of calculation of any termination amount in respect of the terminated
portion of the Transaction or limit the period over which Morgan Stanley may
complete any hedging unwind activity.

"Amendment Event" means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible

10

--------------------------------------------------------------------------------






Notes to amend, in each case without the prior consent of Morgan Stanley, such
consent not to be unreasonably withheld.

"Repayment Event" means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or
(D) any Convertible Notes are exchanged by or for the benefit of the holders
thereof for any other securities of Counterparty or any of its affiliates (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events.

Disposition of Hedge Shares.    Counterparty hereby agrees that if, in the good
faith reasonable judgment of Morgan Stanley, the Shares (the "Hedge Shares")
acquired by Morgan Stanley for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Morgan Stanley without
registration under the Securities Act, Counterparty shall, at its election:
(i) in order to allow Morgan Stanley to sell the Hedge Shares in a registered
offering, make available to Morgan Stanley an effective registration statement
under the Securities Act to cover the resale of such Hedge Shares and (A) enter
into an agreement, in form and substance satisfactory to Morgan Stanley,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant's "comfort" letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Morgan Stanley, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities and
(E) afford Morgan Stanley a reasonable opportunity to conduct a "due diligence"
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided, however, that if Morgan Stanley, in
its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty;
(ii) in order to allow Morgan Stanley to sell the Hedge Shares in a private
placement, enter into a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Morgan Stanley, including
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Morgan Stanley, due diligence rights (for
Morgan Stanley or any designated buyer of the Hedge Shares from Morgan Stanley),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Morgan Stanley (in
which case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Morgan
Stanley for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement); or (iii) purchase the Hedge
Shares from Morgan Stanley at the VWAP Price on such Exchange Business Days, and
in the amounts, requested by Morgan Stanley. "VWAP Price" means, on any Exchange
Business Day, the per Share volume-weighted average price as displayed under the
heading "Bloomberg VWAP" on Bloomberg page TAP.N <equity> AQR (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation

11

--------------------------------------------------------------------------------






Agent using a volume-weighted method). This paragraph shall survive the
termination, expiration or early unwind of the Transaction.

Status of Claims in Bankruptcy.    Morgan Stanley acknowledges and agrees that
this Confirmation is not intended to convey to Morgan Stanley rights with
respect to the Transaction that are senior to the claims of common stockholders
in any U.S. bankruptcy proceedings of Counterparty; provided that nothing herein
shall limit or shall be deemed to limit Morgan Stanley's right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to the Transaction either outside of bankruptcy
proceedings or (subject only to the limitation on seniority in the preceding
clause) within a bankruptcy proceeding; provided, further, that nothing herein
shall limit or shall be deemed to limit Morgan Stanley's rights in respect of
any transactions other than the Transaction.

No Collateral.    Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement.    The parties hereto agree and acknowledge
that Morgan Stanley is a "financial institution," "swap participant" and/or
"financial participant" within the meaning of Sections 101(22), 101(53C) and
101(22A) of Title 11 of the United States Code (the "Bankruptcy Code"). The
parties hereto further agree and acknowledge (A) that this Confirmation is (i) a
"securities contract," as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a "termination value," "payment amount" or "other
transfer obligation" within the meaning of Section 362 of the Bankruptcy Code
and a "settlement payment" within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a "swap agreement," as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a "termination value," a "payment amount"
or "other transfer obligation" within the meaning of Section 362 of the
Bankruptcy Code and a "transfer" within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Morgan Stanley is entitled to the protections
afforded by, among other sections, Section 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy
Code.

Repurchase Notices.    Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Morgan Stanley a written notice
of such repurchase (a "Repurchase Notice") on such day if following such
repurchase, the Unit Equity Percentage as determined on such day is (a) equal to
or greater than 6.0% and (b) greater by 0.5% than the Unit Equity Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Unit Equity Percentage as of the
date hereof). The "Unit Equity Percentage" as of any day is the fraction (i) the
numerator of which is the product of the Applicable Percentage, the number of
Note Hedging Units and the Note Hedging Unit Entitlement, and (ii) the
denominator of which is the number of Shares outstanding on such day.
Counterparty agrees to indemnify and hold harmless Morgan Stanley and its
affiliates and their respective officers, directors, employees, advisors, agents
and controlling persons (each, a "Section 16 Indemnified Person") from and
against any and all losses (including losses relating to Morgan Stanley's
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 "insider", including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney's fees), joint or
several, to which a Section 16 Indemnified Person may become subject, as a
result of Counterparty's failure to provide Morgan Stanley with a Repurchase
Notice on the day and in the manner specified in this paragraph, and to
reimburse, upon written request, each of such Section 16 Indemnified Persons for
any reasonable legal or other expenses incurred in connection

12

--------------------------------------------------------------------------------






with investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Section 16 Indemnified Person,
such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to the Section 16 Indemnified
Person to represent the Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall be
relieved from liability to the extent that the Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided, that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement. Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person. If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

Alternative Calculations and Morgan Stanley Payment on Early Termination and on
Certain Extraordinary Events.    If Morgan Stanley owes Counterparty any amount
in connection with the Transaction pursuant to Sections 12.2, 12.3 (and
"Consequences of Merger Events" above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b)(i), (ii), (iii), (iv), (v) or
(vi) of the Agreement that in the case of either (x) or (y) resulted from an
event or events outside Counterparty's control) (a "Morgan Stanley Payment
Obligation"), Counterparty shall have the right, in its sole discretion, to
require Morgan Stanley to satisfy any such Morgan Stanley Payment Obligation by
delivery of Termination Delivery Units (as defined below) by giving irrevocable
telephonic notice to Morgan Stanley, confirmed in writing within one Scheduled
Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York time on the
Early Termination Date or other date the transaction is terminated, as
applicable ("Notice of Morgan Stanley Termination Delivery"). Within a
commercially reasonable period of time following receipt of a Notice of Morgan
Stanley Termination Delivery, Morgan Stanley shall deliver to Counterparty a
number of Termination Delivery Units having a cash value equal to the

13

--------------------------------------------------------------------------------






amount of such Morgan Stanley Payment Obligation (such number of Termination
Delivery Units to be delivered to be determined by the Calculation Agent as the
number of whole Termination Delivery Units that could be purchased over a
commercially reasonable period of time with the cash equivalent of such payment
obligation). If the provisions set forth in this paragraph are applicable, the
provisions of Sections 9.8, 9.9, 9.10, 9.11 (modified as described above) and
9.12 of the Equity Definitions shall be applicable, except that all references
to "Shares" shall be read as references to "Termination Delivery Units." It is
understood and agreed that notwithstanding anything to the contrary in the
Equity Definitions or the Agreement, Counterparty shall have no obligation
hereunder or under the Agreement to make any delivery or payment to Morgan
Stanley in connection with any Early Termination Date.

"Termination Delivery Unit" means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (b) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event.
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to receive cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced. If such Insolvency, Nationalization or Merger
Event involves a choice of consideration to be received by holders, such holder
shall be deemed to have elected to receive the maximum possible amount of cash.

Rule 10b-18.    Except as disclosed to Morgan Stanley in writing prior to the
date on which the offering of the Convertible Notes was first announced,
Counterparty represents and warrants to Morgan Stanley that it has not made any
purchases of blocks by or for itself or any of its Affiliated Purchasers
pursuant to the one block purchase per week exception in Rule 10b-18(b)(4) under
the Exchange Act during each of the four calendar weeks preceding such date
("Rule 10b-18 purchase," "blocks" and "Affiliated Purchaser" each as defined in
Rule 10b-18 under the Exchange Act). Counterparty agrees and acknowledges that
it shall not, and shall cause its affiliates and Affiliated Purchasers not to,
directly or indirectly (including by means of a derivative instrument) enter
into any transaction to purchase any Shares (i) during the period beginning on
such date and ending on the Effective Date (inclusive) and (ii) during the
period agreed by the parties in connection with any increase in the Number of
Note Hedge Units that may be agreed pursuant to "Amendment" above.

Regulation M.    Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Sections
101(b)(10) and 102(b)(7) of Regulation M under the Exchange Act. Counterparty
shall not (i) until the Effective Date (inclusive) and (ii) during the period
agreed by the parties in connection with any increase in the Number of Note
Hedge Units that may be agreed pursuant to "Amendment" above, engage in any such
distribution.

No Material Non-Public Information.    On each day during the period beginning
on the date on which the offering of the Convertible Notes was first announced
and ending on the Effective Date (inclusive), as well as on (x) the date of any
increase in the Number of Note Hedge Units that may be agreed pursuant to
"Amendment" above and (y) the date on which Counterparty designates an

14

--------------------------------------------------------------------------------






Early Termination Date pursuant to "Additional Termination Events" above,
Counterparty represents and warrants to Morgan Stanley that it is not aware of
any material nonpublic information concerning itself or the Shares.

Right to Extend.    Morgan Stanley may postpone any potential Exercise Date or
postpone or extend any other date of valuation or delivery with respect to some
or all of the relevant Note Hedging Units (in which event the Calculation Agent
shall make appropriate adjustments to the Settlement Amount for such Note
Hedging Units), if Morgan Stanley determines, in its reasonable discretion based
on advice of counsel, that such extension is reasonably necessary or appropriate
to (i) preserve Morgan Stanley's hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or (ii) enable Morgan Stanley to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Morgan Stanley were Issuer or an
affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Morgan Stanley.

Transfer or Assignment.    Counterparty may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Morgan
Stanley. Morgan Stanley may transfer or assign (i) all or a portion of its Note
Hedging Units hereunder at any time to any affiliate of Morgan Stanley or
(ii) the Terminated Portion under the conditions and pursuant to the provisions
set forth in the immediately following paragraph to any third party, in each
case with a rating (or whose guarantor has a rating) for its long term,
unsecured and unsubordinated indebtedness of A+ or better by Standard & Poor's
Ratings Services or its successor ("S&P"), or A1 or better by Moody's Investors
Service, Inc. ("Moody's") or, if either S&P or Moody's ceases to rate such debt,
at least an equivalent rating or better by a substitute agency rating mutually
agreed by Counterparty and Morgan Stanley, without the consent of Counterparty.

If, as determined in Morgan Stanley's sole discretion, (x) its "beneficial
ownership" (within the meaning of Section 16 of the Exchange Act and rules
promulgated thereunder) exceeds 8.5% of Counterparty's outstanding Shares and
(y) Morgan Stanley is unable, after commercially reasonable efforts, to effect a
transfer or assignment on pricing terms and within a time period reasonably
acceptable to it of all or a portion of the Transaction pursuant to the
preceding paragraph to reduce such "beneficial ownership" below 8.5%, Morgan
Stanley may designate any Scheduled Trading Day as an Early Termination Date
with respect to a portion (the "Terminated Portion") of this Transaction, such
that its "beneficial ownership" following such partial termination will be
approximately equal to but less than 8.5%. In the event that Morgan Stanley so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Note Hedging Units
equal to the Terminated Portion, (ii) Counterparty shall be the sole Affected
Party with respect to such partial termination and (iii) such Transaction shall
be the only Terminated Transaction (and, for the avoidance of doubt, the
provisions set forth under the caption "Alternative Calculations and Morgan
Stanley Payment on Early Termination and on Certain Extraordinary Events" shall
apply to any amount that is payable by Morgan Stanley to Counterparty pursuant
to this sentence).

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Morgan Stanley to purchase, sell, receive or deliver any
shares or other securities to or from Counterparty, Morgan Stanley may designate
any of its affiliates to purchase, sell, receive or deliver such shares or other
securities and otherwise to perform Morgan Stanley's obligations in respect of
the Transaction and any such designee may assume such obligations. Morgan
Stanley shall be discharged of its obligations to Counterparty to the extent of
any such performance.

15

--------------------------------------------------------------------------------






Severability; Illegality.    If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

Waiver of Jury Trial.    EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION. EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THE TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Early Unwind.    In the event the sale of Convertible Notes is not consummated
with the underwriters thereof for any reason by the close of business in New
York on June 15, 2007 (or such later date as agreed upon by the parties)
(June 15, 2007 or such later date as agreed upon being the "Early Unwind Date"),
the Transaction shall automatically terminate (the "Early Unwind") on the Early
Unwind Date and (a) the Transaction and all of the respective rights and
obligations of Morgan Stanley and Counterparty under the Transaction shall be
cancelled and terminated and (b) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that, other than in cases involving a breach of
the Underwriting Agreement by Morgan Stanley or an affiliate thereof,
Counterparty shall purchase from Morgan Stanley on the Early Unwind Date all
Shares purchased by Morgan Stanley or one or more of its affiliates, and assume,
or reimburse the cost of, derivatives entered into by Morgan Stanley or one or
more of its affiliates, in each case, in connection with hedging of the
Transaction on or after the date hereof and the unwind of such hedging
activities. The amount payable by Counterparty shall be Morgan Stanley's (or its
affiliates) actual cost of such Shares and unwind cost of such derivatives as
Morgan Stanley informs Counterparty and shall be paid in immediately available
funds on the Early Unwind Date. Morgan Stanley and Counterparty represent and
acknowledge to the other that, subject to the proviso included in the preceding
sentence, upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

Governing law.    The law of the State of New York.

Contact information.    For purposes of the Agreement (unless otherwise
specified in the Agreement), the addresses for notice to the parties shall be:

(a)Counterparty

Molson Coors Brewing Company
1225 17th Street
Suite 3100
Denver, CO 80202 USA
Attention: Mike Rumley, Director, Global Pensions & Financial Risk Management
Fax: 303-277-7168

16

--------------------------------------------------------------------------------



(b)Morgan Stanley

Morgan Stanley Bank
c/o Morgan Stanley
750 Seventh Avenue, 29th Floor
New York, NY 10019
Attention: Robert Poselle
Telephone: (212) 762-4242
Facsimile: (212) 507-3567

with a copy to:

Law Division
Morgan Stanley
1585 Broadway, 38th Floor
New York, NY 10036
Attention: Anthony Cicia
Telephone: (212) 761-3452
Facsimile: (212) 507-4338

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Morgan Stanley a facsimile of the
fully-executed Confirmation to Morgan Stanley at 212-507-3567. Originals shall
be provided for your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

MORGAN STANLEY & CO. INTERNATIONAL PLC

By: /s/  RAJUL PATEL      

--------------------------------------------------------------------------------

Name: Rajul Patel
Title: Vice President  

MORGAN STANLEY BANK

By:     

--------------------------------------------------------------------------------

Name:
Title:  

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

MOLSON COORS BREWING COMPANY

By: /s/  MICHAEL J. GANNON      

--------------------------------------------------------------------------------

Name: Michael J. Gannon
Title: Vice President and Treasurer  

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

17

--------------------------------------------------------------------------------




Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Morgan Stanley a facsimile of the
fully-executed Confirmation to Morgan Stanley at 212-507-3567. Originals shall
be provided for your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

MORGAN STANLEY & CO. INTERNATIONAL PLC

By:     

--------------------------------------------------------------------------------

Name:
Title:  

MORGAN STANLEY BANK

By: /s/  RICHARD UHLIG      

--------------------------------------------------------------------------------

Name: Richard Uhlig
Title: Chief Executive Officer  

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

MOLSON COORS BREWING COMPANY

By: /s/  MICHAEL J. GANNON      

--------------------------------------------------------------------------------

Name: Michael J. Gannon
Title: Vice President and Treasurer  

18

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.8
